IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-30653
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

ALLEN YATES

                Defendant - Appellant

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 88-CR-485-LLM
                        --------------------
                          January 23, 2001

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Allen

Yates has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).     Yates has

filed a   response to counsel’s motion which, liberally construed,

urges this court to deny counsel’s motion on the ground that

Yates’ sentencing raises a meritorious issue for appeal.    Our

independent review of the brief, Yates’ response, and the record

discloses no nonfrivolous issue.    Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-30653
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5th

Cir. R. 42.2.